DETAILED ACTION

Summary
This is the initial Office Action based on the Hybrid Power and Heat Generating Device filed July 29, 2021.
Claims 1-8, 10, 12, 13, 15, 19, 21, and 23 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 12, 13, 15, 19, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ambient air in the gap" on line 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for dependency.
Amending “the ambient air in the gap” to “ambient air in the gap” would overcome the rejections.
Claim 2 recites the limitation "the temperature of the cooling plate" on line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
As there can be more than one “temperature of the cooling plate” in the normal operating mode, it is unclear as to what “the temperature of the cooling plate” recited on line 1-2 of claim 2 is referring to.
Amending “the temperature of the cooling plate” to “a temperature of the cooling plate” would overcome the rejection.
Claim 2 recites the limitation "the dew point" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
As there can be more than one “dew point” of ambient air in the normal operating mode, especially as dew point is humidity dependent which can change during normal operation mode, it is unclear as to what “the dew point” recited on line 2 of claim 2 is referring to.
Amending “the dew point” to “a dew point” would overcome the rejection.
Claim 5 recites the limitation "the temperature of the cooling plate" on line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
As there can be more than one “temperature of the cooling plate” in the security operating mode, it is unclear as to what “the temperature of the cooling plate” recited on line 1-2 of claim 5 is referring to.
Amending “the temperature of the cooling plate” to “a temperature of the cooling plate” would overcome the rejection.
Claim 6 recites the limitation "the dew point" on line 17.  There is insufficient antecedent basis for this limitation in the claim.
As there can be more than one “dew point” of ambient air in the normal operating mode, especially as dew point is humidity dependent which can change during normal operation mode, it is unclear as to what “the dew point” recited on line 17 of claim 6 is referring to. Dependent claims are rejected for dependency. 
Amending “the dew point” to “a dew point” would overcome the rejection.
Claim 6 recites the limitation "the ambient air" on line 17.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for dependency.
Amending “the ambient air” to “ambient air in the gap” would overcome the rejections.
Claim 10 recites the limitation "the operation temperature of the cooling plate" on line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
As there can be more than one “operation temperature of the cooling plate” in the normal operating mode, it is unclear as to what “the operation temperature of the cooling plate” recited on line 2-3 of claim 10 is referring to.
Amending “the operation temperature of the cooling plate” to “an operation temperature of the cooling plate” would overcome the rejection.
Claim 10 recites the limitation "the ambient temperature" on line 4.  There is insufficient antecedent basis for this limitation in the claim.
As there can be more than one “ambient temperature” in the normal operation mode, it is unclear as to what “the ambient temperature” recited on line 4 of claim 10 is referring to.
Amending “the ambient temperature” to “ambient temperature” would overcome the rejection.
Claim 15 recites the limitation "the air gap" on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the height of the flexible adhesive joints" on line 4-5.  There is insufficient antecedent basis for this limitation in the claim.
As there can be more than one “height of the flexible adhesive joints”, it is unclear as to what “the height of the flexible adhesive joints” recited on line 4-5 of claim 15 is referring to.
Amending “the height of the flexible adhesive joints” to “a height of the flexible adhesive joints” would overcome the rejection.
Claim 21 recites the limitation "the edges of the cooling plate" on line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “means for maintaining temperature of the cooling plate below the dew point of the ambient air to thereby allow operating the hybrid power and heat generating device in a normal operation mode in which the gap is at least partly filled with condensed water, which condensed water transfers heat from the photovoltaic solar power collector to the cooling plate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not discuss or describe any structure which entirely performs the function of “maintaining temperature of the cooling plate below the dew point of the ambient air to thereby allow operating the hybrid power and heat generating device in a normal operation mode in which the gap is at least partly filled with condensed water, which condensed water transfers heat from the photovoltaic solar power collector to the cooling plate”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10, 19, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimann (WO 2012/130429) in view of Torrent (U.S. Pub. No. 2017/0038103 A1).
With regard to claims 1, 4, and 5, Reimann discloses a method of operating a hybrid power and heat generating device, which device comprises:
a photovoltaic solar power collector configured to collect solar power from solar radiation received on an active side of the photovoltaic solar power collector (2 depicted in Fig. 1-2 as configured to collect solar power from solar radiation received on an active side of the photovoltaic solar power collector, such as the top surface/side of the photovoltaic solar power collector 2); and 
a heat exchanging unit configured to cool the photovoltaic solar power collector (3, Fig. 1-2), which heat exchanging unit includes 
a cooling plate arranged to transfer heat from the photovoltaic solar power collector to a cooling medium (cooling plate 7 depicted in Fig. 2 as arranged to transfer heat from the photovoltaic solar power collector 2 to a cooling medium 5), wherein 
the heat exchanging unit is adapted to transport the cooling medium away from the cooling plate for heat extraction from the cooling medium (such as depicted in Fig. 1-2 via line 4 extending away from the cooling plate 7), wherein 
the cooling plate is arranged with a gap from a rear side of the photovoltaic solar power collector (such as depicted in Fig. 2, the cooling plate is arranged with a vertical gap from a rear/bottom side/surface of the photovoltaic solar power collector 2 defining channel 8), and wherein 
the cooling medium is arranged to cool the cooling plate to a temperature which allows water vapor of the ambient air in the gap to condensate into water on the cooling plate in the gap (the cited cooling medium 5 is cited to read on the claimed “is arranged to cool the cooling plate to a temperature which allows water vapor of the ambient air in the gap to condensate into water on the cooling plate in the gap” because it is structurally capable of cooling the cited cooling plate 7 to a temperature which allows water vapor of ambient air in the cited gap to condensate into water on the cooling plate 7 as it can transfer heat away cooling plate 7), wherein the method comprises
operating the hybrid power and heat generating device in a security operation mode in which the gap is filled with air to thereby reduce the heat transfer from the photovoltaic solar collector to the cooling plate (see [0011-0012] which is cited to read on the claimed maintaining a temperature of the cooling plate above the dew point as Reimann teaches ambient air flowing in the channel). 

Reimann does not disclose a method comprises operating the hybrid power and heat generating device in a normal operation mode in which the gap is at least partly filled with condensed water, which condensed water transfers heat from the photovoltaic solar power collector to the cooling plate.
However, Torrent discloses a heat exchanging unit (see Abstract teaching “heat exchanger absorbing heat energy from its environment”). Torrent is analogous art because Torrent, like applicant and Reimann, is concerned with heat exchanging units.
Torrent teaches a means, heat pump, comprising a regulating means to regulate a temperature of the heat exchanger (see [0011-0012] “to a temperature below a liquification and/or freezing temperature of water” reading on the claimed normal operation mode and see [0013] “also arranged to punctually regulate the temperature of the heat exchanger to a temperature higher than a melting temperature of water”).
Torrent teaches the temperature regulation allows for improved efficiency (see [0011]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Reimann to include the normal operation mode of Torrent because it would have allowed for improved efficiency by regulating the temperature of the heat exchanging unit.
With regard to claim 2, independent claim 1 is obvious over Reimann in view of Torrent under 35 U.S.C. 103 as discussed above. Reimann, as modified above, discloses wherein
the temperature of the cooling plate is maintained below the dew point of the ambient air in the normal operating mode (see Torrent at [0011-0012]).
With regard to claim 3, independent claim 1 is obvious over Reimann in view of Torrent under 35 U.S.C. 103 as discussed above.
Reimann, as modified above, does not explicitly teach wherein the gap is maintained filled with condensed water in the normal operation mode.
However, the level of ambient air which is condensed is a result effective variable and Torrent teaches directly affecting the heat conducted and the energy recovery of the phase change (see [0012]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the amount of condensed water in the gap of Reimann, as modified above, and arrive at the claimed amount, filled, through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the heat conducted and the energy recovery of the phase change.
With regard to claims 6 and 10, Reimann discloses a hybrid power and heat generating device, which device comprises:
a photovoltaic solar power collector configured to collect solar power from solar radiation received on an active side of the photovoltaic solar power collector (2 depicted in Fig. 1-2 as configured to collect solar power from solar radiation received on an active side of the photovoltaic solar power collector, such as the top surface/side of the photovoltaic solar power collector 2); and 
a heat exchanging unit configured to cool the photovoltaic solar power collector (3, Fig. 1-2), which heat exchanging unit includes 
a cooling plate arranged to transfer heat from the photovoltaic solar power collector to a cooling medium (cooling plate 7 depicted in Fig. 2 as arranged to transfer heat from the photovoltaic solar power collector 2 to a cooling medium 5), wherein 
the heat exchanging unit is adapted to transport the cooling medium away from the cooling plate for heat extraction from the cooling medium (such as depicted in Fig. 1-2 via line 4 extending away from the cooling plate 7), wherein 
the cooling plate is arranged with a gap from a rear side of the photovoltaic solar power collector (such as depicted in Fig. 2, the cooling plate is arranged with a vertical gap from a rear/bottom side/surface of the photovoltaic solar power collector 2 defining channel 8)

Reimann does not explicitly disclose a means for maintaining temperature of the cooling plate below the dew point of the ambient air to thereby allow operating the hybrid power and heat generating device in a normal operation mode in which the gap is at least partly filled with condensed water, which condensed water transfers heat from the photovoltaic solar power collector to the cooling plate.
However, Torrent discloses a heat exchanging unit (see Abstract teaching “heat exchanger absorbing heat energy from its environment”). Torrent is analogous art because Torrent, like applicant and Reimann, is concerned with heat exchanging units.
Torrent teaches a means, heat pump, comprising a regulating means to regulate a temperature of the heat exchanger (see [0011-0012] “to a temperature below a liquification and/or freezing temperature of water” reading on the claimed normal operation mode and temperature below ambient temperature/dew point and see [0013] “also arranged to punctually regulate the temperature of the heat exchanger to a temperature higher than a melting temperature of water”).
Torrent teaches the temperature regulation allows for improved efficiency (see [0011]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the device of Reimann to include the means for normal operation mode of Torrent because it would have allowed for improved efficiency by regulating the temperature of the heat exchanging unit.
With regard to claim 7, independent claim 6 is obvious over Reimann in view of Torrent under 35 U.S.C. 103 as discussed above. Reimann discloses wherein
the maximum thickness of the gap is between 0.5 – 2.0 mm (see [0048] teaching “between 2 mm and 40 mm” which is cited to read on the claimed range of “between 0.5 – 2.0 mm” because it includes a value within the range of between 0.5 – 2.0 mm, such as 2.0 mm).
With regard to claim 8, independent claim 6 is obvious over Reimann in view of Torrent under 35 U.S.C. 103 as discussed above. Reimann discloses wherein
the heat exchanging unit comprises a piping arranged in thermal contact with the cooling plate, wherein the piping is configured to transport the cooling medium to the cooling plate for exchanging heat with the cooling plate (see Fig. 1-2 depicting piping 4 arranged in thermal contact with the cooling plate 7 to transport the cooling medium 5 to the cooling plate 7 for exchanging heat with the cooling plate 7).
With regard to claim 19, independent claim 6 is obvious over Reimann in view of Torrent under 35 U.S.C. 103 as discussed above.
Reimann, as modified above, does not explicitly teach wherein the gap is filled with condensed water in the normal operation mode.
However, the level of ambient air which is condensed is a result effective variable and Torrent teaches directly affecting the heat conducted and the energy recovery of the phase change (see [0012]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the amount of condensed water in the gap of Reimann, as modified above, and arrive at the claimed amount, filled, through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the heat conducted and the energy recovery of the phase change.
With regard to claim 21, independent claim 6 is obvious over Reimann in view of Torrent under 35 U.S.C. 103 as discussed above. Reimann discloses wherein
openings between the cooling plate and the photovoltaic solar power collector at the edges of the cooling plate allows for ambient air to enter the gap (see [0012] teaching “at least one opening arrange in the duct” which is cited to read on the claimed “openings between the cooling plate and the photovoltaic solar power collector at the edges of the cooling plate allows for ambient air to enter the gap” because the duct/channel is between the cooling plate 7 and the photovoltaic solar power collector 2 and at the edges, such as the right half of the upper surface/boundary/edge of cooling plate 7 and the left half of the upper surface/boundary/edge of cooling plate 7 as the cited openings are formed in the duct/channel which is defined by and at the cited right and left halves of the upper surface/boundary/edge of cooling plate 7).
With regard to claim 23, Reimann discloses a hybrid power and heat generating system comprising:
a hybrid power and heat generating device according to claim 6 (recall rejection of claim 6 above);
a heat generating unit connected to the heat exchanging unit, and configured to generate heat from the cooling medium (see 12/14, Fig. 1); and
an electricity distribution terminal connected to the photovoltaic solar power collector and configured to receive electric power from the photovoltaic solar power collector (see 10, Fig. 1).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimann (WO 2012/130429) in view of Torrent (U.S. Pub. No. 2017/0038103 A1), and in further view of Brottier et al. (U.S. Pub. No. 2020/0303577 A1).
With regard to claim 12, independent claim 6 is obvious over Reimann in view of Torrent under 35 U.S.C. 103 as discussed above. 
Reimann teaches wherein the photovoltaic solar power collector includes a rear side opposite the active side, wherein the gap is formed between the cooling plate and the rear side (see Fig. 1-2 depicting the cited photovoltaic solar power collector 2 includes a rear/bottom side/surface opposite the cited top active side, wherein the cited gap is formed between the cooling plate 7 and the cited rear side) but does not teach wherein the rear side includes an electrically insulating back sheet.
However, Brottier et al. discloses a hybrid power and heat generating device (see Title and Abstract) and teaches a photovoltaic solar power collector can include a backsheet of the rear side in order to prevent moisture in ambient air from coming into direct contact with the photovoltaic module and provide electrical insulation (see [0080]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the rear side of the photovoltaic solar power collector of Reimann, as modified above, to include the backsheet suggested by Brottier et al. because it would have provided for preventing moisture in ambient air from coming into direct contact with the photovoltaic module and provided electrical insulation.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimann (WO 2012/130429) in view of Torrent (U.S. Pub. No. 2017/0038103 A1), and in further view of Chauhan (WO 2011/138737 A1).
With regard to claim 13, independent claim 6 is obvious over Reimann in view of Torrent under 35 U.S.C. 103 as discussed above.
Reimann, as modified above, does not disclose wherein the cooling plate includes protrusions which define the gap, wherein the cooling plate is in contact with the photovoltaic solar power collector at the protrusions.
However, Chauhan discloses a heat generating device (see Abstract). Chauhan is analogous art because Chauhan, like applicant and Reimann, is concerned with heat generating devices.
Chauhan teaches a gap distance can be maintained by including spacers 116/118 (see column 3 and Fig. 2a depicting gap defined by spacers 116/118 reading on the claimed “protrusions” as they protrude from a surface to extend and contact the opposing surface).
Thus, at the time of the inventio, it would have been obvious to a person having ordinary skill in the art to have modified the cooling plate in the device of Reimann, as modified above, to include the protrusions/spacers suggested by Chauhan because it would have provided for maintaining the gap distance. Reimann, as modified by Chauhan, teaches the protrusions of the cooling plate contact the cited photovoltaic solar power collector at the rear surface. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimann (WO 2012/130429) in view of Torrent (U.S. Pub. No. 2017/0038103 A1), and in further view of Chauhan (WO 2011/138737 A1) and Lee (KR 10-2015-0071908).
With regard to claim 13, independent claim 6 is obvious over Reimann in view of Torrent under 35 U.S.C. 103 as discussed above.
Reimann, as modified above, does not disclose wherein the cooling plate is attached to the photovoltaic solar power collector by flexible adhesive joints, wherein the air gap is defined by the height of the flexible adhesive joints. 
However, Chauhan discloses a heat generating device (see Abstract). Chauhan is analogous art because Chauhan, like applicant and Reimann, is concerned with heat generating devices.
Chauhan teaches a gap distance can be maintained by including spacers 116/118 (see column 3 and Fig. 2a depicting gap defined by height of spacers 116/118 reading on the claimed “adhesive joints” as they join and physically adhere to the two opposing surfaces of the gap).
Thus, at the time of the inventio, it would have been obvious to a person having ordinary skill in the art to have modified the cooling plate in the device of Reimann, as modified above, to include the adhesive joints/spacers suggested by Chauhan because it would have provided for maintaining the gap distance. Reimann, as modified by Chauhan, teaches the cited air gap is defined by the height of the adhesive joints.
Reimann, as modified by Chauhan above, does not teach wherein the adhesive joints are flexible.
However, Lee et al. teaches a photovoltaic solar power collector (see Title and Abstract). Lee et al. is analogous art because Lee et al., like applicant and Reimann, is concerned with photovoltaic solar power collectors. 
Lee et al. teaches a spacer can conventionally be made from an elastic material (see [0034]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the elastic material suggested by Lee et al. for the material of the cited spacer/adhesive joints of Reimann, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a spacer for a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        December 6, 2022